NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a method of transferring particles onto a moving substrate, the method comprising:
providing a moving transfer tool that travels along an endless tool path and that comprises a major outer surface layer comprising a multiplicity of through-holes in a pre- determined pattern,
providing a particle source surface comprising loose particles thereon, wherein the particle source surface is positioned below the transfer tool and proximate a first portion of the tool path so that in the first portion of the tool path there is a gap between the major outer surface layer of the transfer tool and the loose particles on the particle source surface, the gap being at least 0.2 mm at the point of closest approach between the major outer surface of the transfer tool and the loose particles on the particle source surface;
moving the transfer tool along the tool path so that as a section of the transfer tool traverses the first portion of the tool path, a vacuum applied to the section of the transfer tool in the first portion of the tool path causes at least some particles of the loose particles to traverse, generally vertically against the pull of gravity, the gap 
moving the transfer tool further along the tool path so that as the section of the transfer tool bearing particles upon the through-holes thereof enters a second portion of the tool path, the particles are each dislodged from each through-hole and are transferred onto a particle-adherent surface of a moving substrate that is in proximity with the moving transfer tool in the second portion of the tool path,
wherein the particles are transferred onto the moving substrate in a pre- determined pattern established by the pre-determined pattern of the multiplicity of through-holes in the major outer surface layer of the transfer tool.

Applicant’s amendment to independent claims has overcome the previous rejections. Applicant’s argument with respect to Rohner not teaching a particle source below the transfer tool is found persuasive. Applicant’s argument with respect to Culler not teaching the transfer of particles upwardly by vacuum is found persuasive. 
Further search did not result in any references anticipating or rendering the claims obvious. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/PEGAH PARVINI/Primary Examiner, Art Unit 1731